
	

113 S2576 IS: Maritime Washington National Heritage Area Act
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2576
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Ms. Cantwell (for herself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish the Maritime Washington National Heritage Area in the State of Washington, and for
			 other purposes. 
	
	
		
			1.
			Short title
			This Act may be cited as the Maritime Washington National Heritage Area Act.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Heritage area
				The term Heritage Area means the Maritime Washington National Heritage Area established by section 4.
			
				(2)
				Local coordinating entity
				The term local coordinating entity means the local coordinating entity for the Heritage Area designated by section 4(b)(4).
			
				(3)
				Management plan
				The term management plan means the management plan for the Heritage Area described in section 6.
			
				(4)
				Map
				The term map means the undated overview map entitled Washington State Maritime Heritage Area Proposed Boundary and the associated index maps.
			
				(5)
				Secretary
				The term Secretary means the Secretary of the Interior.
			
				(6)
				State
				The term State means the State of Washington.
			
			3.
			Purposes
			The purposes of this Act are—
			
				(1)
				to encourage and strengthen partnerships and collaboration among maritime interests for the purpose
			 of economic development and heritage tourism;
			
				(2)
				to recognize that waterfronts are both a foundational part of the heritage of the State and dynamic
			 places that are constantly adapting to new opportunities and challenges;
			
				(3)
				to recognize, interpret, and conserve the diverse and abundant nationally significant
			 maritime-related objects, sites, structures, places, events, and
			 activities that collectively form a distinctive landscape in  ports and
			 coastal communities located in the western part of the State;
			
				(4)
				to recognize and interpret the impact of that nationally important maritime landscape on Native
			 American and European-American heritage;
			
				(5)
				to preserve landscapes, communities, traditions, historic sites, and natural features in the
			 Heritage Area associated with that maritime history;
			
				(6)
				to promote heritage, cultural, and recreational tourism, and to develop educational, interpretive,
			 recreational, and cultural programs through partnerships for the benefit
			 of visitors and the general public; and
			
				(7)
				to provide appropriate linkages between Federal, State, and local historic sites, and communities,
			 governments, businesses, organizations, and individuals that stimulate
			 appropriate and compatible economic vitality within the Heritage Area,
			 without modifying the authority of any State, tribal, or local government
			 to regulate land use, public land policy, or private activity.
			
			4.
			Maritime Washington National Heritage Area
			
				(a)
				Establishment
				There is established the Maritime Washington National Heritage Area in the counties of Whatcom,
			 Skagit, Snohomish, San Juan, Island, King, Pierce, Thurston, Mason,
			 Kitsap, Jefferson, Clallam, and Grays Harbor in the State.
			
				(b)
				Boundaries
				
					(1)
					In general
					The Heritage Area shall consist of Federal, State, local, and tribal land that—(A)allows public access;
			 and(B)is at least partly located within the area that is 1/4-mile landward of the
			 shoreline, as generally depicted on the map.
					
					(2)
					Revision
					The boundaries of the Heritage Area may be revised if the revision is—
					
						(A)
						proposed in the management plan;
					
						(B)
						approved by the Secretary in accordance with section 5; and
					
						(C)
						placed on file in accordance with paragraph (3).
					
					(3)
					Availability of map
					The map shall be on file and available for public inspection in the appropriate offices of the
			 National Park Service and the local coordinating entity.
				
					(4)
					Local coordinating entity
					The local coordinating entity for the Heritage Area shall be the Pacific Northwest Maritime
			 Heritage Advisory Council, operating under the Washington Trust for
			 Historic Preservation.
				
			5.
			Duties and authorities of local coordinating entity
			
				(a)
				Duties
				To support the purposes of the Heritage Area, the local coordinating entity shall—
				
					(1)
					prepare and submit to the Secretary in accordance with section 6, a management plan for the
			 Heritage Area;
				
					(2)
					assist willing partners, such as units of State, local, and tribal government, regional planning
			 organizations, and private organizations, in implementing the approved
			 management plan by—
					
						(A)
						advocating for and carrying out programs and projects that recognize and protect important resource
			 values within the Heritage Area;
					
						(B)
						promoting, developing, and maintaining interpretive exhibits and programs within the Heritage Area;
					
						(C)
						promoting or developing recreational and educational opportunities in the Heritage Area;
					
						(D)
						increasing public awareness of, and appreciation for, natural, historic, scenic, recreational, and
			 cultural resources of the Heritage Area;
					
						(E)
						advocating for the protection and preservation of historic sites, structures, objects, and
			 buildings in the Heritage Area that are consistent with the themes of the
			 Heritage Area;
					
						(F)
						ensuring that signs identifying points of public access and sites of interest are posted throughout
			 the Heritage Area; and
					
						(G)
						promoting a wide range of partnerships among governments, businesses, organizations, and
			 individuals to support the purposes of the Heritage Area;
					
					(3)
					take into consideration the interests of diverse units of government, businesses, organizations,
			 and individuals
			 in the Heritage Area in the preparation and implementation of the
			 management plan;
				
					(4)
					ensure an open and transparent process for the development and implementation of the management
			 plan by holding regular public meetings;
				
					(5)
					submit to the Secretary an annual report for each fiscal year during which the local coordinating
			 entity receives Federal funds under this Act that describes, with respect
			 to the reporting period—
					
						(A)
						the goals and accomplishments of the local coordinating entity;
					
						(B)
						the expenses and income of the local coordinating entity;
					
						(C)
						the amounts and sources of matching funds;
					
						(D)
						the amounts leveraged with Federal funds and sources of the leveraged funds;
					
						(E)
						grants made to any other entities; and
					
						(F)
						critical components for sustainability of the Heritage Area;
					
					(6)
					make available for audit for any fiscal year for which the local coordinating entity receives
			 Federal funds under this Act all information pertaining to the
			 expenditure of those funds and any matching funds;
				
					(7)
					in all agreements authorizing expenditures of Federal funds by other organizations, ensure that the
			 receiving organizations make available for audit all records and other
			 information pertaining to the expenditure of the funds; and
				
					(8)
					encourage and strengthen partnerships and collaboration among maritime interests by appropriate
			 means for economic development and heritage tourism, consistent with the
			 purposes of the Heritage Area.
				
				(b)
				Authorities
				Subject to the prior approval of the Secretary, for the purposes
			 of preparing and implementing the management plan, the local coordinating
			 entity may use Federal funds made
			 available under this Act—
				
					(1)
					to make grants to the State, political subdivisions of the State, nonprofit organizations, and
			 other
			 individuals and entities;
				
					(2)
					to enter into cooperative agreements with, or provide technical assistance to, the State, political
			 subdivisions of the State, nonprofit organizations, Federal agencies, and
			 other interested parties;
				
					(3)
					to hire and compensate staff;
				
					(4)
					to obtain funds or services from any source, including funds and services provided under any other
			 Federal law or program;
				
					(5)
					to contract for goods or services; and
				
					(6)
					to support activities of partners and any other activities that—(A)support the purposes of the Heritage
			 Area; and(B)are consistent with the approved management plan.
					
				(c)
				Prohibition on acquisition of real property
				The local coordinating entity may not use Federal funds received under this Act to acquire any
			 interest in real property.
			
			6.
			Management plan
			
				(a)
				In general
				Not later than 3 years after the date on which funds are made available to develop the management
			 plan, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
			
				(b)
				Requirements
				The management plan for the Heritage Area shall—
				
					(1)
					describe comprehensive policies, goals, strategies, and recommendations for the conservation,
			 funding, management, interpretation, and development of the Heritage Area;
				
					(2)
					take into consideration existing State and local plans in the development and implementation of the
			 management plan;
				
					(3)
					include a description of actions and commitments that governments, private organizations, and
			 individuals plan to take to protect, enhance, and interpret the natural,
			 historic, scenic, and cultural resources of the Heritage Area;
				
					(4)
					specify existing and potential sources of funding or economic development strategies to conserve,
			 manage, and develop the Heritage Area;
				
					(5)
					include an inventory of the natural, historic, cultural, educational, scenic, and recreational
			 resources of the Heritage Area relating to the stories and themes of the
			 Heritage Area that should be protected, enhanced, managed, or developed;
				
					(6)
					recommend policies and strategies for resource management, including the development of
			 intergovernmental and interagency agreements, to protect the natural,
			 historic, cultural, educational, scenic, and recreational resources of the
			 Heritage Area;
				
					(7)
					describe a program for implementation of the management plan, including—
					
						(A)
						performance goals;
					
						(B)
						an approximate timeline for implementation;
					
						(C)
						specific commitments for implementation; and
					
						(D)
						how the plan will be evaluated and updated;
					
					(8)
					include an analysis of, and recommendations for, ways in which Federal, State, tribal, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 support the purposes of this Act;
				
					(9)
					provide recommendations for educational and interpretive programs to inform the public regarding
			 the
			 resources of the Heritage Area; and
				
					(10)
					include a business plan that—
					
						(A)
						describes the role, operation, financing, and functions of—(i)the local coordinating entity; and(ii)each major activity contained in the management plan;
						
						(B)
						provides adequate assurances that the local coordinating entity has the partnerships and financial
			 and other resources necessary to implement the management plan for the
			 Heritage Area; and
					
						(C)
						describes goals and recommendations for sustainability of the coordinating entity through the
			 effective period of this Act.
					
				(c)
				Termination of funding
				If the management plan is not submitted to the Secretary in accordance with this section, the local
			 coordinating entity shall not qualify for additional financial assistance
			 under this Act until the date on which the management plan is submitted
			 to, and
			 approved by, the Secretary.
			
				(d)
				Approval of management plan
				
					(1)
					Review
					Not later than 180 days after the date on which the Secretary receives the management plan, the
			 Secretary shall approve or disapprove the management plan.
				
					(2)
					Criteria for approval
					In determining the approval of the management plan, the Secretary shall consider whether—
					
						(A)
						the local coordinating entity represents the diverse interests of the Heritage Area, including
			 governments, resource-related organizations, educational institutions,
			 ports, businesses, community residents, and recreational organizations;
					
						(B)
						the local coordinating entity has afforded adequate opportunity for public and governmental
			 involvement (including workshops and public meetings) in the preparation
			 of the management plan;
					
						(C)
						the conservation and interpretation strategies described in the management plan, if implemented,
			 are compatible and consistent with this Act;
					
						(D)
						the management plan would not adversely affect any activities authorized on Federal, State, local,
			 or tribal land under applicable laws or land use plans;
					
						(E)
						the Secretary has received adequate assurances from the appropriate State, tribal, and local
			 officials the support of which is needed to ensure the effective
			 implementation
			 of the State, tribal, and local aspects of the management plan;
					
						(F)
						the local coordinating entity has identified existing and potential sources of funding for
			 implementing the management plan in partnership with others; and
					
						(G)
						provisions for long-term sustainability of the Heritage Area are in place.
					
					(3)
					Action following disapproval
					
						(A)
						In general
						If the Secretary disapproves the management plan, the Secretary—
						
							(i)
							shall advise the local coordinating entity in writing of the reasons for the disapproval; and
						
							(ii)
							may make recommendations to the local coordinating entity for revisions to the management plan.
						
						(B)
						Deadline
						Not later than 180 days after receiving a revised management plan, the Secretary shall approve or
			 disapprove the revised management plan.
					
					(4)
					Amendments
					
						(A)
						In general
						An amendment to the management plan that substantially alters the management plan shall be—(i)reviewed
			 by the Secretary; and(ii)approved or disapproved in the same manner as the
			 original management plan.
						
						(B)
						Implementation
						The local coordinating entity shall not use Federal funds authorized to be appropriated by this Act
			 to implement any amendment to the management plan until the Secretary
			 approves the amendment.
					
			7.
			Duties and authorities of Secretary
			
				(a)
				Technical and financial assistance
				
					(1)
					In general
					On the request of the local coordinating entity, the Secretary may provide technical and financial
			 assistance, on a reimbursable or nonreimbursable basis (as determined by
			 the Secretary), to the local coordinating entity to develop and implement
			 the management plan.
				
					(2)
					Cooperative agreements
					The Secretary may enter into cooperative agreements with the local coordinating entity and other
			 public or private organizations to provide technical or financial
			 assistance under paragraph (1).
				
					(3)
					Priority
					In providing assistance  under this subsection, the Secretary shall give priority to actions that
			 assist in—
					
						(A)
						conserving the significant historic and cultural maritime-related resources of the Heritage Area;
			 and
					
						(B)
						providing educational, interpretive, and recreational opportunities for the public, consistent with
			 the purposes of the Heritage Area.
					
				(b)
				Evaluation; report
				
					(1)
					In general
					Not later than 3 years before the date on which authority for Federal funding terminates for the
			 Heritage Area under section 11, the Secretary shall—
					
						(A)
						conduct an evaluation of the accomplishments of the Heritage Area; and
					
						(B)
						prepare a report that includes recommendations for the future role of the National Park Service, if
			 any,
			 with respect to the Heritage Area, in accordance with paragraph (3).
					
					(2)
					Evaluation components
					An evaluation conducted under paragraph (1)(A) shall—
					
						(A)
						assess the progress of the local coordinating entity with respect to—
						
							(i)
							accomplishing the purposes of this Act for the Heritage Area; and
						
							(ii)
							achieving the goals and objectives of the approved management plan for the Heritage Area;
						
						(B)
						analyze the Federal, State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
					
						(C)
						review the management structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
					
					(3)
					Recommendations
					
						(A)
						In general
						Based on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that
			 includes recommendations for the future role of the National Park Service,
			 if any, with respect to the Heritage Area.
					
						(B)
						Required analysis
						If the report prepared under this paragraph recommends that Federal funding for the Heritage Area
			 be reauthorized, the report shall include an analysis of—
						
							(i)
							ways in which Federal funding for the Heritage Area may be reduced or eliminated; and
						
							(ii)
							the appropriate time period necessary to achieve the recommended reduction or elimination.
						
						(C)
						Submission to Congress
						On completion of a report under this paragraph, the Secretary shall submit the report to—
						
							(i)
							the Committee on Energy and Natural Resources of the Senate; and
						
							(ii)
							the Committee on Natural Resources of the House of Representatives.
						
			8.
			Relationship to other Federal agencies
			
				(a)
				In general
				Nothing in this Act affects the authority of any Federal agency to provide technical or financial
			 assistance under any other law (including regulations).
			
				(b)
				Consultation and coordination
				To the maximum extent practicable, the head of any Federal agency planning to conduct activities
			 that may have an impact on the Heritage Area is encouraged to consult and
			 coordinate the activities with the Secretary and the local coordinating
			 entity.
			
				(c)
				Other Federal agencies
				Nothing in this Act—
				
					(1)
					modifies, alters, or amends any laws (including regulations) authorizing a Federal agency to manage
			 land under the jurisdiction of the Federal agency;
				
					(2)
					limits the discretion of a Federal land manager to implement an approved land use plan within the
			 boundaries of the Heritage Area; or
				
					(3)
					modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				
			9.
			Property owners and regulatory protections
			Nothing in this Act—
			
				(1)
				abridges the rights of any owner of public or private property, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within
			 the Heritage Area;
			
				(2)
				requires any property owner—
				
					(A)
					to permit public access (including Federal, State, tribal, or local government access) to the
			 property; or
				
					(B)
					to modify any provision of Federal, State, tribal, or local law with regard to public access or use
			 of private land;
				
				(3)
				alters any duly adopted land use regulation, approved land-use plan, or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government;
			
				(4)
				conveys any land use or other regulatory authority to the local coordinating entity;
			
				(5)
				authorizes or implies the reservation or appropriation of water or water rights;
			
				(6)
				diminishes the authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			
				(7)
				creates any liability, or affects any liability under any other law, of any private property owner
			 with respect to any individual injured on the private property.
			
			10.
			Authorization of appropriations
			
				(a)
				In general
				There is authorized to be appropriated to carry out this Act $10,000,000, of which not more than
			 $500,000 shall be made available for any fiscal year.
			
				(b)
				Availability
				Funds made available under subsection (a) shall remain available until expended.
			
				(c)
				Cost-Sharing requirement
				
					(1)
					In general
					The Federal share of the total cost of any activity under this section shall be not more than 50
			 percent.
				
					(2)
					Form
					The non-Federal contribution—
					
						(A)
						shall be from non-Federal sources; and
					
						(B)
						may be in the form of in-kind contributions of goods or services fairly valued.
					
			11.
			Termination of financial assistance
			The authority of the Secretary to provide financial assistance under this Act terminates on the
			 date that is 15 years after the date of enactment of this Act.
		
